SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April12, 2010 Cistera Networks, Inc. (Exact name of registrant as specified in its charter) Nevada 0-17304 91-1944887 (State or other jurisdiction (Commission File (IRS Employer incorporation) Number) Identification No.) 6509 Windcrest Drive, Suite160, Plano, Texas 75024 (Address of principal executive offices including Zip Code) Registrant’s telephone number, including area code: (972)381-4699 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01 Change in Registrant’s Certifying Account Engagement of New Independent Accountant On April 12th, 2010, the Registrant as engaged Robison,
